Citation Nr: 1641120	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  11-27 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of dental trauma, claimed as missing teeth.  

2.  Entitlement to service connection for a sinus disorder with infections, to include as secondary to dental trauma.  

3.  Entitlement to service connection for left ear hearing loss.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include chronic depression, major depressive disorder with psychotic features, substance induced mood disorder, or panic disorder.  


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board remanded this case in October 2014 and again in June 2015.  It now returns for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claims must again be remanded for further development to ensure that they are afforded every consideration.  

Per the June 2015 remand, the Board instructed the RO to schedule the Veteran for audiological, dental, sinus, and psychiatric VA examinations.  The examinations were scheduled for August 3, 2015.  However the Veteran did not appear for the examinations.  However, the Veteran stated in a June 2016 statement that he is homeless and had been on the move for the past several years.  Accordingly, given the transient nature of the Veteran's living situation and apparent lack of notice, he should be notified of and rescheduled for the required VA examinations.  

Regarding the Veteran's medical records, the Board noted in the June 2015 remand that the Veteran should be sent an Authorization and Consent to Release Information to VA form (VA Form 21-4142) to authorize release of treatment records from Life Treatment Center, Miller's Vet Center, and Oaklawn Hospital.  A July 14, 2015 letter to the Veteran sent to his PO Box in South Bend, Indiana contained the release forms for these records.  However, as noted above, the Veteran reported in his June 2016 that he is homeless and has moved addresses several times.  Additionally, the address listed at the bottom of the Veteran's June 2016 statement is different from the address that the July 14, 2015 letter was sent to.  Because of Veteran's homelessness, there is a possibility that he did not receive the letter containing the release forms.  Thus, the Veteran should be afforded another opportunity to identify all treatment records that may support his claims.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's updated VA treatment records.

2.  Make arrangements to obtain the Veteran's treatment records from Wooden Indian Life Treatment Center, Miller's Vet Center, Oaklawn Hospital, and Journey Home.  In so doing, ensure that all correspondence is sent to the Veteran's current address of record, as reflected on the VA Form 21-4138 dated June 21, 2016 and/or any more recent correspondence from the Veteran.  

3.  After the above development is complete, the Veteran should be scheduled for VA examinations, as set forth below.  Notice of these examinations must be sent to the Veteran's current address of record, as reflected on the VA Form 21-4138 dated June 21, 2016 and/or any more recent correspondence from the Veteran.  The Veteran must be notified that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims, as well as of the provisions of 38 C.F.R. §§ 3.158 and 3.655.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any dental disorder.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  Review of the claims file should be noted in the examination report.  All necessary tests and studies should be conducted.  

For any dental disorder, including pulpal necrosis, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any dental condition had its onset during active duty or is otherwise related to the Veteran's military service, to include the dental trauma from having been struck in the mouth by a truck mirror, previously conceded by VA to have taken place in service.  

For purposes of the examination, the Board finds the Veteran credibly reported that he experienced facial/mouth trauma in service.  

5.  Schedule the Veteran for VA ear, nose, and throat (ENT) examination to determine the etiology of any sinus disorder(s).  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted.

The examiner should identify all current sinus disorders found to be present (i.e., sinusitis, allergic rhinitis, polyps, nosebleeds or epistaxis, etc.).  The examiner should address the diagnoses of record and the Veteran's ongoing reports of nasal congestion. 

a. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current sinus disorder had its clinical onset during active service or is related to any in-service disease, event, or injury to include the dental trauma that was previously conceded by VA to have occurred.  

b. If it is determined that any sinus disability was not directly caused by the in-service injury of being struck in the mouth by a truck mirror, the examiner should opine as to whether any sinus disability was either (i) caused by, or (ii) aggravated beyond the natural progression by any dental disorder that is shown to be the result of the Veteran's in-service dental trauma.   

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  Schedule the Veteran for a VA audiological examination.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  All indicated tests and studies should be performed.  

For any diagnosed left ear hearing loss, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that it had its onset during active service or is otherwise related to the Veteran's military service, to include in-service acoustic trauma.  

For the purposes of this examination, the Board finds the Veteran's statement that he experienced acoustic trauma in service is credible and he is noted to be service-connected for tinnitus and right ear hearing loss due to such exposure to acoustic trauma.  

In rendering the requested opinion, the examiner should not rely solely on the absence of hearing loss in service as the basis for any negative opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

7.  Schedule the Veteran for a VA psychiatric examination.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed. 

The examiner must identify all current psychiatric disorders found to be present, i.e., major depressive disorder, panic disorder, mood disorder, etc.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that any current acquired psychiatric condition had its clinical onset during active service or is related to any incident of service.

In providing the opinion, the examiner should review the pertinent evidence to include the evidence suggesting possible manifestations of a psychiatric disorder/symptoms during service, with an apparent acute anxiety diagnosed in service and treated with Valium and Darvon, as well as evidence of an apparent suicide attempt that either took place in the 1970s or 1990s.

The examiner must provide a complete rationale for all opinions provided.

8.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If any opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

9.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the appellant must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




